





CITATION:
McKinnon v. McKinnon, 2011
          ONCA 668



DATE: 20111027



DOCKET: C52837



COURT OF APPEAL FOR ONTARIO



Goudge, Armstrong and Rouleau JJ.A.



BETWEEN



Sheila Elizabeth McKinnon



Appellant/ Applicant



and



Randall Lawrence McKinnon



Respondent/Respondent



Sheila Elizabeth McKinnon, appearing in person



Randall Lawrence McKinnon, appearing in person



Heard:
October 7, 2011



On appeal from the judgment of Justice Heather McGee of the
          Superior Court of Justice dated September 17, 2010.



ENDORSEMENT



[1]

The appellant raises five issues on this appeal.

[2]

First she challenges the order for spousal support, saying it was based
    on errors in the determination of the respondents income and in imputing
    income to her.

[3]

In our view, the trial judge did not err in her approach to the
    respondents income particularly in light of the fact that he had recently lost
    his employment at General Motors and faces a significantly worse economic
    future.  Nor can we say she erred in imputing income to the appellant in order
    to reflect the
Divorce Act
encouragement of self-sufficiency.  There was
    an evidentiary basis for that reasoning.

[4]

Second, the appellant appeals the restraining order made against her. 
    However, the trial judge heard the evidence and had a full opportunity to form
    a view about the desirability of such an order.  There is no basis to interfere
    with what is an exercise of discretion by the trial judge.

[5]

Third, the appellant says that the trial judge should have ordered that
    the appellant be the trustee for the respondents life insurance policy.  We
    see no error in the trial judges decision that the trustee, who will have a
    legal obligation to the beneficiaries including the appellant, be an adult
    person with a demonstrated ability to manage finances.  There is no basis to
    doubt the integrity of the trustee.

[6]

Fourth, the appellant challenges the award of trial costs against her. 
    Again this is a matter of discretion for the trial judge.  She gave her reason
    for doing so and we have no basis to interfere with it.

[7]

Lastly, the appellant says that the trial judge was biased and that she
    should therefore have a new trial.  The appellant focuses on the language used
    by the trial judge.  In our view, the trial judge was not biased but was making
    the findings she saw necessary to reach her conclusion.  That is the role of
    the trial judge.  It is not the role of this court.  We cannot retry the case. 
    That said, we are all of the view that in some instances the findings would
    have been better made in language that was more tempered.  The appellants
    reaction is not entirely surprising.

[8]

The appeal must be dismissed, but without costs.  It is to be hoped that
    closing this chapter will help the parties move on with their lives after a
    marriage break-up which has been very sad for all concerned.

S.T. Goudge J.A.

Armstrong J.A.

Paul Rouleau J.A.


